—Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered on or about March 7, 1989, which granted defendants’ motion for a change of venue and transferred this action to the Supreme Court, Suffolk County, unanimously reversed, on the law and the facts and in the exercise of discretion, the motion for a change of venue denied and the matter remanded for a hearing on plaintiff’s residence, without costs.
This is an action for personal injuries resulting from a motor vehicle accident in Suffolk County on May 28, 1988. Defendants demanded that venue be changed in a "demand for change of venue” dated November 9, 1988 and served pursuant to CPLR 511 (a). When no consent to change venue was received, defendants moved to change venue on the grounds, inter alia, that the plaintiff and the defendants resided in Suffolk County.
Plaintiff alleges that both at the time of the accident and at the time of the action, she resided in New York County. No explanation is offered, however, as to why plaintiff’s license listed her address as Suffolk County. Plaintiff contends that she was not given an opportunity by the motion court to explain. We deem it appropriate to remand for a hearing. Concur—Ellerin, J. P., Wallach, Smith and Rubin, JJ.